DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez on 1/31/22

The application has been amended as follows: 

1. (Currently Amended) An electronic device, comprising: 
 	a wireless communication circuitry; a processor operatively connected with the wireless communication circuitry and including a plurality of cores; and 
 	a memory operatively connected with the processor and mounted inside or outside the processor, wherein the processor to configured to: 
 	receive packets of a first session associated with a first core among the plurality of cores using the wireless communication circuitry; identify whether a core associated with the first session is changed to a second core different from the first core among the plurality of cores; 

 	store a plurality of packets of the first session being received after identifying the core associated with the first session is changed to the second core, in a pending buffer of the memory;
 	merge, using the second core, the plurality of packets stored in the pending buffer while remaining packets that remain in the first packet queue are processed by the first core;
 	insert the merged plurality of packets from the pending buffer into a second packet queue of the second core, when processing of remaining packets is completed by the first core.

2. (Canceled)

3. (Original) The electronic device of claim [[2]]1, wherein the processor is further configured to: ’ merge the plurality of packets stored in the pending buffer based on large receive offload (LRO) or generic receive offload (GRO).

4. (Original) The electronic device of claim 1, wherein the processor is further configured to: update information of the first session, the information being stored in the memory, when . the core associated with the first session is changed to the second core, and wherein the information of the first session includes at least one of information of a packet queue allocated to the first session, threshold information of a packet associated with movement of the first session, a pending state flag of the first session, or information of a pending buffer allocated to the first session.



6. (Original) The electronic device of claim 1, wherein the processor is further configured to: sequentially process data associated with the first session along with the merged plurality of packets using the second core.

7. (Original) The electronic device of claim 6, wherein the processor is further configured to: compare a first amount of packets indicated by the pending information with a second amount of packets processed by the first core to determine whether the processing of the remaining packets that are pending in the first packet queue is completed.

8. (Original) The electronic device of claim 7, wherein the processor is further configured to: deliver a signal indicating that the processing of the remaining packets in the first packet queue is completed to the second core, when the processing of the remaining packets is completed.

9. (Original) The electronic device of claim 1, wherein the processor is an application processor or a communication processor.

10. (Original) The electronic device of claim 1, wherein the first session is set up  based on at least one of a transmitter address, a receiver address, a transmitter port, or a receiver port of a packet associated with the first session.


 	receiving packets of a first session associated with a first core among the plurality of cores; identifying whether a core associated with the first session is changed to a second core different from the first core among the plurality of cores; 
 	in response to identifying that the core associated with the first session is changed to the second core, setting pending information based on an amount of packets that are pending in a first packet queue of the first core;
 	storing a plurality of packets of the first session being received after identifying the core associated with the first session is changed to the second core, in a pending buffer of a memory; 
 	merging, using the second core, the plurality of packets stored in the pending buffer while remaining packets that remain in the first packet queue are processed by the first core; and 
 	inserting the merged plurality of packets from the pending buffer into a second packet queue of the second core, when processing of remaining packets is completed by the first core.

12. (Canceled)

13. (Original) The method of claim 11, wherein merging the plurality of packets includes: | merging the plurality of packets stored in the pending buffer, based on large receive offload (LRO) or generic receive offload (GRO).

14. (Original) The method of claim 11, further comprising: updating information of the first session, the information being stored in the memory of the electronic device, when the core associated with the first session is changed to the second core, wherein the information of the first session includes at least one 

15. (Original) The method of claim 11, further comprising: changing the core associated with the first session to the second core based on deactivation of the first core.

16. (Original) The method of claim 11, further comprising: sequentially processing data associated with the first session along with the merged plurality of packets using the second core.

17. (Original) The method of claim 16, further comprising: comparing a first amount of packets indicated by the pending information with a second amount of packets processed by the first core to determine whether the processing of the remaining packets that are pending in the first packet queue is completed.

18. (Original) The method of claim 17, further comprising:

delivering a signal indicating that the processing of the remaining packets in the first packet queue is completed to the second core, when the processing of the remaining packets is completed.

19. (Original) The method of claim 18, wherein sequentially processing the data associated with the first session, the data being inserted into the second packet queue of the second core, using the second core includes:



20. (Original) The method of claim 11, wherein the first session is set up based on at least one of a transmitter address, a receiver address, a transmitter port, or a receiver port of a packet associated with the first session.


 	 				Response to Arguments
Applicant’s arguments, filed 12/15/21, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11,
 	Veal teaches an electronic device, comprising: 
 	a wireless communication circuitry; a processor operatively connected with the wireless communication circuitry and including a plurality of cores; and a memory operatively connected with the processor and mounted inside or outside the processor (see para [0014]), wherein the processor is configured to: 
 	receive packets of a first session associated with a first core among the plurality of cores using the wireless communication circuitry; (para [0017]).
 	identify whether a core associated with the first session is changed to a second core different from the first core among the plurality of cores; (para [0017]).

 	store a plurality of packets of the first session being received after identifying the core associated with the_first session is changed to the second core.in_ a pending buffer of the memory; and (para [0020]).
 	insert the merged plurality of packets from the pending buffer among the received packets of the first session into a packet queue of the second core, when processing of remaining packets is completed by the first core. (para [0020]).
	Yoshida teaches based on an amount of packets that are pending in a first packet queue of the first core (para [0038]).

 	The prior art of record do not teach “merge, using the second core, the plurality of packets store in the pending buffer while remaining packets that remain in the first packet queue are processed by the first core”.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461
                
/OMER S MIAN/Primary Examiner, Art Unit 2461